           Case 2:19-cv-01859-RSM-BAT Document 47 Filed 09/03/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   DAVID ALLEN GILLUM,

 9                               Plaintiff,                 CASE NO. 2:19-cv-01859-RSM-BAT

10           v.                                             ORDER DENYING FOURTH
                                                            MOTION FOR APPOINTMENT OF
11   OWENS, ET AL., et al.,                                 COUNSEL AND EXTENSION OF
                                                            TIME TO RESPOND
12                               Defendant.

13

14          The Court DENIES plaintiff’s fourth motion to appoint counsel and for more time to

15   respond to defendants’ motion for summary judgment. Dkt. 45. In November 2019, plaintiff

16   filed a 42 U.S.C. § 1983 complaint. There is no constitutional right to appointed counsel in a §

17   1983 action. United States v. $292,888.04 in U.S. Currency, 54 F.3d 564, 569 (9th Cir. 1995). In

18   “exceptional circumstances,” the Court may appoint counsel for indigent civil litigants under 28

19   U.S.C. § 1915(e)(1)). Rand v. Roland, 113 F.3d 1520, 1525 (9th Cir. 1997).

20          This is not an exceptional case given plaintiff’s likelihood of success on the merits and

21   ability to articulate his claims pro se given the complexity of the legal issues. Wilborn v.

22   Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). To obtain counsel, plaintiff must plead facts

23   establishing he has an insufficient grasp of his case or the legal issues involved and an


     ORDER DENYING FOURTH MOTION FOR
     APPOINTMENT OF COUNSEL AND EXTENSION OF TIME
     TO RESPOND - 1
           Case 2:19-cv-01859-RSM-BAT Document 47 Filed 09/03/20 Page 2 of 2



 1   inadequate ability to articulate the factual basis of his claim. Agyeman v. Corrections Corp. of

 2   America, 390 F.3d 1101, 1103 (9th Cir. 2004).

 3          Plaintiff requests counsel arguing he is detained in the King County. Dkt. 45. Despite his

 4   incarceration, plaintiff has responded to the summary judgment motion and articulated an

 5   argument as to why summary judgment should be denied. Dkt. 46. Plaintiff has also shown

 6   throughout the case he can articulate his claims pro se by filing a serviceable complaint, and

 7   various motions. The case’s factual or legal basis are not complex; plaintiff’s response and

 8   establishes he understands defendants’ summary judgment motion. As plaintiff has not

 9   demonstrated extraordinary circumstances, the motion for appointment of counsel (Dkt. 45) is

10   DENIED.

11          The Court also DENIES plaintiff an extension to respond to the summary judgment

12   motion. The summary judgment motion was filed in July and was ripe for review in August.

13   Plaintiff was given an extension to respond, was informed no further extensions would be

14   granted, and has in fact responded to the motion.

15          The Clerk shall send a copy of this order to plaintiff to both his out of custody address

16   and to the King County Jail.

17          DATED this 3rd day of September, 2020.

18

19                                                            A
                                                          BRIAN A. TSUCHIDA
20                                                        United States Magistrate Judge

21

22

23


     ORDER DENYING FOURTH MOTION FOR
     APPOINTMENT OF COUNSEL AND EXTENSION OF TIME
     TO RESPOND - 2
